ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Angela Zielinski on 05/19/2022.

IN THE CLAIMS 
Please amend claims 25 and 29.
25. (Currently Amended) A computer program product for interactive data transfer, the computer program product comprising: 
one or more computer readable storage medium and program instructions stored on the one or more computer readable storage medium, the program instructions executable by a computing system to cause the computing system to perform a method comprising:  
receiving, by a computing device at a first node, a search request for a first set of electronic data; 
searching, by the computing device, a plurality of secondary nodes for the first set of electronic data; 
identifying, by the computing device, a first set of secondary nodes of the plurality of secondary nodes where the first set of electronic data is physically stored; 
generating, by the computing device, a data visualization chart based on a physical storage capacity for each of the plurality of secondary nodes, a physical available storage capacity for each of the plurality of secondary nodes, and the identification of the first set of secondary nodes of the plurality of secondary nodes where the first set of electronic data is physically stored;
displaying, by the computing device, the data visualization chart to a user at the first node, wherein the data visualization chart displays: 
the physical storage capacity for each of the plurality of secondary nodes, 
the physical storage capacity available for each of the plurality of secondary nodes, and
the identification of the first set of secondary nodes of the plurality of secondary nodes where the first set of data is physically stored; 
receiving, by the computing device, a request from the user to electronically transfer electronic data from a first origination node of the first set of secondary nodes of the plurality of secondary nodes; 
receiving, by the computing device, a request from the user to anonymize the first set of electronic data; 
anonymizing, by the computing device, the first set of electronic data by deleting private data of the first set of electronic data; 
copying, by the computing device, a first portion of the anonymized first set of electronic data from the origination node to a first destination node selected from the plurality of secondary nodes; 
copying, by the computing device, a remaining portion of the anonymized first set of electronic data from the origination node to a second destination node selected from the plurality of secondary nodes, 
deleting, by the computing device, the first set of electronic data from the origination node; and 
modifying, by the computing device, the data visualization chart to display how the portion of the first set of electronic data would affect each of the plurality of secondary nodes, wherein modifying the data visualization chart is performed in response to the received request from the user to transfer the portion of the first set of data and without physically transferring the portion of the first set of data.

29. (Currently Amended) A computer system for interactive data transfer, the computer system comprising: one or more computer processors, one or more computer readable storage medium, and program instructions stored on the one or more of the computer readable storage medium for execution by at least one of the one or more processors, wherein the computer system is capable of performing a method comprising:
receiving, by a computing device at a first node, a search request for a first set of electronic data;
searching, by the computing device, a plurality of secondary nodes for the first set of electronic data;
identifying, by the computing device, a first set of secondary nodes of the plurality of secondary nodes where the first set of electronic data is physically stored;
generating, by the computing device, a data visualization chart based on a physical storage capacity for each of the plurality of secondary nodes, a physical available storage capacity for each of the plurality of secondary nodes, and the identification of the first set of secondary nodes of the plurality of secondary nodes where the first set of electronic data is physically stored;
displaying, by the computing device, the data visualization chart to a user at the first node, wherein the data visualization chart displays:
the physical storage capacity for each of the plurality of secondary nodes,
the physical storage capacity available for each of the plurality of secondary nodes, and
the identification of the first set of secondary nodes of the plurality of secondary nodes where the first set of data is physically stored;
receiving, by the computing device, a request from the user to electronically transfer electronic data from a first origination node of the first set of secondary nodes of the plurality of secondary nodes;
receiving, by the computing device, a request from the user to anonymize the first set of electronic data;
anonymizing, by the computing device, the first set of electronic data by deleting private data of the first set of electronic data; 
copying, by the computing device, a first portion of the anonymized first set of electronic data from the origination node to a first destination node selected from the plurality of secondary nodes; 
copying, by the computing device, a remaining portion of the anonymized first set of electronic data from the origination node to a second destination node selected from the plurality of secondary nodes, 
deleting, by the computing device, the first set of electronic data from the origination node; and 
modifying, by the computing device, the data visualization chart to display how the portion of the first set of electronic data would affect each of the plurality of secondary nodes, wherein modifying the data visualization chart is performed in response to the received request from the user to transfer the portion of the first set of data and without physically transferring the portion of the first set of data.


Allowable Subject Matter
Claims 21-32 are allowed.

Reasons for Allowance
Claims 21, 25 and 29 are allowed.  The following is an examiner’s statement of reasons for allowance:  None of the closest prior art of record (Duncker et al. U.S. 2016/0321224 A1, Yang et al. U.S. 2020/0310666 A1 and Holm-Peterson et al. U.S. 2010/0218131 A1), solely or in combination, fairly teach or suggest a method, a computer program product and a system for generating, by the computing device, a data visualization chart based on a physical storage capacity for each of the plurality of secondary nodes, a physical available storage capacity for each of the plurality of secondary nodes, and the identified first set of secondary nodes of the plurality of secondary nodes on which the first set of electronic data is physically stored; displaying, by the computing device, the data visualization chart to a user at the first node, wherein the data visualization chart displays: the physical storage capacity for each of the plurality of secondary nodes, the physical available storage for each of the plurality of secondary nodes, and the identification of the first set of secondary nodes of the plurality of secondary nodes where the first set of data is physically stored; receiving, by the computing device, a request from the user to electronically transfer electronic data from a first origination node of the first set of secondary nodes of the plurality of secondary nodes; modifying, by the computing device, the data visualization chart to display how the portion of the first set of electronic data would affect each of the plurality of secondary nodes, wherein modifying the data visualization chart is performed in response to the received request from the user to transfer the portion of the first set of data and without physically transferring the portion of the first set of data, in combination with the other limitations recited in the claims.  
In other words, a visualization chart displays the storage capacity and available storage for a plurality of secondary nodes.  A user requests data to be transferred from an origination node of the plurality of secondary nodes and the visualization chart is modified to display how the transferred data would affect the remaining nodes of the plurality of secondary nodes, i.e. the visualization chart gives a preview of the changes to the capacities of each of the remaining secondary nodes if the data was transferred. 
In regards to the closest prior art, Duncker discloses an analytic visualization, e.g. a bar chart.  Once an update server receives data that is requested from data sources, the update server generates a visualization update and uses the requested data to generate data corresponding to an updated version of the analytic visualization (see Duncker; paragraphs 0054, 0105, 0106 and 0112).
Yang discloses a first storage device and a second storage device of a plurality of storage devices, via control from host device, execute a command to perform a detection operation of a first set of data to generate a detection result, where the detection result indicates whether the first set of data is stored on first storage device and the second storage device (see Yang; paragraphs 0037 and 0038).
Holm-Peterson discloses in a pending move section of a visualization, such as a bar chart, a line is added when a user moves, using a drag and drop function, the contents of a bin to another bin, presenting details about the move, for example, the product is being moved from aisle A rack B bin C to aisle X rack Y bin Z.  The visualization 400 presents item capacities for each of the associated bins.  And the bar chart can represent the product items remaining in a bin (see Holm-Peterson; paragraphs 0034, 0041, 0054, 0057 and Figure 4). 
However, Duncker, Yang and Holm-Peterson, alone or in combination, does not teach or suggest the limitations discussed above in regards to the independent claims 21, 25 and 29.  In particular, while the combination of Duncker, Yang and Holm-Peterson discloses an analytic visualization chart for data sources and item capacities and a user dragging and dropping selected items to be moved between sources, the combination of Duncker, Yang and Holm-Peterson does not disclose receiving a request to transfer data from one node to a destination node and showing, if the transfer happens, the effect of the transfer on all the remaining nodes and not just the source and destination node, as shown above, as well as, in combination with the other limitations in claims 21, 25 and 29 as arranged by the applicant. 
The dependent claims 22-24, 26-28 and 30-32 further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noguchi et al. (U.S. 2005/0131923 A1) discloses a user selecting a file to be transferred, via a GUI, to a data storage area and determining available capacity information.
Rider et al. (U.S. 2017/0139724 A1) discloses a preview and data configuration model in which content dragged over for placement in a content region is first presented in a preview area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        05/19/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442